NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

LEO VALENCIA, JR.,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
- AFFAIRS,
Respondent-Appellee.

2011-7202

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 09-3070, Judge Alan G.
Lance, Sr.

ON MOTION

ORDER

Leo Valencia, Jr. moves without opposition to volun-
tarily withdraw his appeal.

Up0n consideration thereof,
IT Is ORDERED THAT:

(1) The motion to withdraw the appeal is granted
The appeal is dismissed

VALENCIA v . DVA 2

(2) Each side shall bear its own costs.

FOR THE COURT

 0 6  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq.
J. I-Iunter Bennett, Esq.

s21

lssued As A Mandate:  0 6 2012

D
"smzf§§é':::srn"°“
JuL 0 s 2012
JAN HUHBALV
CLERK